Citation Nr: 1012823	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  96-35 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable evaluation for a dissociative 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran had active service from May 1960 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the 
Portland, Oregon, Regional Office (RO) which re-established 
the Veteran's noncompensable evaluation for dissociative 
reaction.

The Board has remanded this claim five times with the last 
time in January 2007 for additional development and 
adjudicative action.  The case has been returned to the 
Board for further appellate review. 

The following issues have been raised by the record: (1) 
entitlement to service connection for anemia secondary to 
headache medication; (2) entitlement to service connection 
for a stomach disorder secondary to headache medication; 
(3) entitlement to a 30 percent combined rating from 1972; 
(4) entitlement to an earlier effective date for the award 
of service connection for tinnitus; (5) entitlement to a 
total rating for compensation based upon individual 
unemployability due to service-connected disabilities; and 
(6) entitlement to service connection for conversion 
disorder.  These issues have not been adjudicated by 
the agency of original jurisdiction.  Therefore, the Board 
does not have jurisdiction over them, and they are referred 
to the AOJ for appropriate action.  The Board notes that for 
issues (1) through (5) have been referred on at least three 
prior occasions since November 2003 with no action being 
taken by either the agency of original jurisdiction or the 
Appeals Management Center.  Hence, these matters are 
referred to the RO for IMMEDIATE action.


FINDING OF FACT

The preponderance of the competent evidence is against a 
finding that the Veteran has a dissociative disorder.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for a dissociative 
disorder have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.10, 4.132, Diagnostic Code 9408 (1995);  
38 C.F.R. § 4.130, Diagnostic Code 9416 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  
Initially, the Board notes that this claim for increase was 
filed before the passage of the VCAA.  Thus, it was 
impossible for VA to have provided the Veteran with notice 
prior to the rating decision on appeal.  VA notified the 
Veteran in correspondence dated in August 2001 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA provided the Veteran with notice 
of the rating criteria governing how to obtain a higher 
evaluation for a psychiatric disorder in the May 1996 
statement of the case (the former criteria), and in the July 
2003 supplemental statement of the case (the current 
criteria).  In the October 2009 supplemental statement of 
the case, VA informed the Veteran of how disability 
evaluations and effective dates are assigned.  While the 
necessary information was provided to the Veteran in 
multiple documents, the notice requirements have been met.  
The Veteran's arguments do not seem to be based upon his 
seeking a higher rating for the dissociative reaction, and 
thus there appears to be no prejudice to the Veteran in 
providing him the proper notice in multiple documents.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, such as VA treatment records, and, as 
warranted by law, affording VA examinations.  The Veteran 
had a hearing before the undersigned in January 2001.  The 
Board remanded the claim in May 2001, November 2003, March 
2006, and January 2007 for additional development and 
adjudicative action.  While most of the directives in the 
remands have been complied with (sending VCAA letter, 
providing the Veteran with an examination, and obtaining 
additional evidence), the Board will address the directives 
where it may be questionable whether such had been complied 
with.

In the May 2001 remand, the Board asked for a transcript of 
an informal hearing that was conducted on February 12, 1997.  
VA has indicated that a transcript was not made of that 
hearing.  Thus, no transcript could be associated with the 
claims file.  

In the March 2006 remand, the Board noted that a February 4, 
2003, VA treatment record showed the Veteran had undergone 
psychological testing at the VA domiciliary in White City, 
Oregon.  It pointed out that while a February 2003 VA 
examination report was of record, the testing results were 
not part of the file and must be obtained.  When the case 
came back to the Board in January 2007, the testing results 
had still not been obtained, and the Board remanded the 
claim again for compliance with this directive.  It is clear 
that the Appeals Management Center (AMC) made multiple 
attempts to obtain the February 2003 testing results.  See 
May 2009, August 2009, and October 2009 letters.  VA 
received the February 4, 2003, VA treatment entry indicating 
that the Veteran had undergone the testing, but the testing 
results still have not been associated with the claims file.  
The Board considered remanding the claim again; however, the 
Board finds that a remand would serve no purpose.  The AMC 
was diligent in its attempts to secure the results from the 
February 4, 2003, testing.  The Board must now conclude that 
the results are not available, and that further efforts 
would be futile.  The Board finds that the AMC substantially 
complied with the prior remands, and that the Veteran has 
not been prejudiced by this, which is explained below.  

As to the finding that the AMC has substantially complied 
with the remand, the Veteran underwent the same testing in 
May 2004.  In the May 2004 VA examination report, the board 
of two psychiatrists noted the Veteran had undergone 
psychologist testing three times-in February 2003, May 2003, 
and May 2004.  She stated the test administered in February 
2003 and the present test (the one in May 2004) were "nearly 
identical."  Thus, having the actual test results of the 
February 2003 psychologist testing is not necessary since 
the psychiatrists had an opportunity to review the results 
and the May 2004 results are the same.  Thus, having the 
results from the February 2003 testing would have no impact 
on the outcome of the claim.  

As to the finding that the Veteran has not been prejudiced, 
initially, the Board directed the AMC to inform the Veteran 
if it was unable to obtain the February 2003 testing 
results.  The AMC did not do this; however, because the 
board of two psychiatrists who examined the Veteran in May 
2004 both stated that the May 2004 testing was "nearly 
identical" to the February 2003 testing, the Veteran has 
been informed of the February 2003 testing results through 
the discussion of the May 2004 testing results.  

The Veteran has been provided the opportunity to 
meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicholson, 
21 Vet. App. 191 (2007).  Hence, there is no error or issue 
that precludes the Board from addressing the merits of this 
appeal.

II.  Analysis

Service connection for a dissociative reaction with fugue 
state, amnesia, and aimless and undirected behavior in an 
immature and dependent individual was granted in a December 
1965 rating decision and assigned a noncompensable 
evaluation.  In December 1970, the RO recharacterized the 
disorder as dissociative reaction.  In February 1977, the RO 
suspended the Veteran's compensation (he was receiving 
compensation for epilepsy) because his whereabouts were 
unknown.  In March 1995, the Veteran submitted a statement 
requesting that his service-connected disabilities be 
reinstated.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Code's of the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 
(2009). 

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the following analysis 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

The rating criteria for evaluating mental disabilities has 
changed during the appeal period.  As noted above, VA has 
provided the Veteran with the former and the current 
criteria.  The Board, however, does not find that the 
criteria needs to be laid out in the decision because it 
concludes that the preponderance of the evidence is against 
a finding that the Veteran has a dissociative disorder.  The 
reasons follow.

Throughout the appeal, the Veteran's psychiatric complaints 
have been minimal.  He has reported feeling depressed when 
he has severe headaches.  At the January 2001 hearing before 
the undersigned, the Veteran stated he took St. John's Wort 
and listened to motivation tapes to make him feel better.  
He described having good and bad days.  The Board remanded 
the claim for the Veteran to undergo a VA psychiatric 
examination.

A psychiatric examination was conducted in February 2003.  
There, the examiner had an opportunity to review the 
evidence and evaluate the Veteran.  He concluded that the 
Veteran had no psychiatric diagnosis, and he opined that the 
diagnosis of a dissociative disorder was made in error.  The 
examiner stated the Veteran denied any symptoms associated 
with this disorder.  The Veteran had undergone psychological 
testing at that time.  The examiner opined that the examiner 
who had diagnosed the Veteran with dissociative disorder had 
misunderstood the meditative process the Veteran used to 
control his migraine headaches.  He concluded, "I am of the 
opinion the [V]eteran does not have a dissociated disorder."  

The Board remanded this claim to have a board of VA 
psychiatrists examine the Veteran and determine whether he 
had a dissociative disorder.  This examination was conducted 
in May 2004.  The two psychiatrists determined that the 
Veteran had a conversion disorder as opposed to a 
dissociative disorder.  This determination was based upon a 
thorough examination of the Veteran, psychological testing, 
and a review of the evidence of record.  The psychiatrists 
found that the Veteran had a conversion disorder and that 
his attention was focused "almost exclusively on his 
physical ailments and his struggles against them."  They 
noted the Veteran "may obtain significant gain from his 
physical symptoms, such as headaches and sickness, either in 
terms of avoiding stressors or responsibilities, or in 
obtaining benefits that he would not otherwise get."  

The May 2004 finding is entirely consistent with statements 
from the Veteran.  For example, a February 1997 VA Form 119, 
shows that the Veteran had an informal hearing with a 
hearing officer.  The hearing officer stated that the 
Veteran was okay with the noncompensable evaluation for the 
dissociative disorder, but the appellant asserted that his 
headaches and seizure disorder that interfered with his 
employment.  The Veteran's 50 percent evaluation for 
migraine headaches contemplates severe economic 
inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2009).  But see May 1999 VA treatment record 
(indicating that the Veteran was working 80 hours per week); 
and August 2007 VA treatment records (indicating the Veteran 
was working 70 hours per week as an "investment guru").  

Thus, three psychiatric professionals have determined that 
the Veteran does not have a dissociative disorder.  
Throughout the appeal, which has been pending since 1995, no 
medical professional has diagnosed the Veteran with a 
dissociative disorder, or found that any psychiatric 
pathology is related to such a disability.  The Veteran's 
complaints during the appeal have involved mostly physical 
symptoms, as opposed to psychiatric symptoms.  

As the Veteran does not have any psychiatric pathology due 
to a dissociative disorder, the Board finds that the 
preponderance of the evidence is against the award of a 
compensable evaluation.  The Board has referred the issue of 
entitlement to service connection for conversion disorder to 
the agency of original jurisdiction for its consideration 
since the board of two psychiatrists noted the conversion 
disorder was likely related to the Veteran's headaches.

As the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for a dissociative 
disorder is denied.



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


